Citation Nr: 1741183	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-03 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's lymphoma.

2.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, S.H., and R.H.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1972 to May 1987.  The Veteran died in January 2011.  The appellant is the Veteran's surviving spouse and has been found to be a valid substitute.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case is now before the RO in St. Petersburg, Florida.

The appellant, S.H., and R.H. testified before the undersigned Veterans Law Judge at a June 2017 Central Office hearing.  A transcript of this hearing is of record.

A review of the claims file shows that the appellant's January 2015 VA Form 9 for the issues on appeal was received more than six months after his June 2014 statement of the case (SOC); therefore, her substantive appeal was not timely filed.  However, the appellant stated that her SOC was resent in December 2014, and the issues on appeal were certified to the Board.  Inasmuch as the RO took actions to indicate that the issues reflected on the title page were on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In June 2017, the appellant submitted additional evidence in support of her appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

In February 2015, the appellant executed a new power-of- attorney (VA Form 21-22a), designating Robin Hood as her representative.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement for service connection for the cause of the Veteran's death and accrued benefits for service connection for non-Hodgkin's lymphoma.  The appellant contends that the Veteran had a rare form of non-Hodgkin's lymphoma that occurred in his testicles.  Essentially, the claims arise from the contentions that the Veteran's non-Hodgkin's lymphoma was caused by his reported in-service exposure to Agent Orange and/or toxic chemicals during his active duty service while assigned to the 267th Chemical Company on Johnston Island.  Among his potential methods of exposure to toxic substances were the Veteran's duties as an Explosive Ordinance Disposal Specialist and Chemical Operations Specialist, in which he sealed and packaged chemicals for safe storage and burned munitions (i.e., dynamite and commercial explosives) in open pits.  Additionally, the Veteran reported that he was present during three incidents where nerve agents and mustard gas had leaked from a bomb, a rocket, and a container.  Finally, the appellant testified that the Veteran was exposed to Agent Orange while serving on Johnston Island when he went scuba diving and fished recreationally. 

In July 2017, the Board requested an outside medical expert opinion (OMO) from an oncologist to provide an etiological opinion for the Veteran's non-Hodgkin's lymphoma.  After reviewing the request and the available evidence of record, the OMO determined that specific additional information was required before the requisite medical opinion could be provided.  In particular, the OMO needed further information regarding the existence of a completed pathway of exposure, which consisted of five elements: (1) a source of environmental contamination; (2) environmental fate and transport (i.e., movement of the contaminant through air, water, soil, food chain and whether it undergoes environmental degradation; (3) the exposure point (where contact with the contaminated medium occurs); (4) the exposure route (i.e., inhalation, ingestion, dermal contact); and (5) potentially exposed populations that come in contact with the contaminants.  In that regard, the OMO asked for an exposure assessment to be conducted by the U.S. Army Public Health Center and to provide an opinion concerning the Veteran's potential occupational and environmental exposures to dioxins and other toxic chemicals while serving as a member of the 267th Chemical Company on Johnston Island.  Accordingly, on remand, further inquiry is required.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to clarify, to the extent possible, where the Veteran was scuba diving and recreationally fishing, whether he asserted that he came in direct contact with Agent Orange in the water or its breakdown combustion products from offsite incineration, and, if the Veteran ingested the fish, what type of fish he caught.  

2.  Contact the U.S. Army Public Health Center and request an opinion concerning the Veteran's potential occupational and environmental exposures to dioxins and other toxic chemicals while serving as a member of the 267th Chemical Company on Johnston Island.  

In providing the above opinion, the U.S. Army Public Health Center should comment on the following:

a.  Between 1974 to 1977, the equivalent of the content of 405 drums of Agent Orange were leaked from the storage facility on Johnston Island.  

i.  What were the contents of the substances in those drums (i.e., low, moderate, or highly toxic, explosive or flammable)?  

ii.  What environmental media was contaminated (i.e., air releases, groundwater contamination, surface water runoff, or soil contamination)?

iii.  To what extent did workers come in contact with the contaminated media (i.e., was the area cordoned off, were the drums in a landfill, or were common areas where soldiers lived contaminated)?

iv.  What were the exposure routes for these contaminants (i.e., was drinking water contaminated, was soil contaminated allowing for dermal contact, or was air contaminated and inhaled by those nearby)?  

b.  What is the environmental fate and transport information about the ocean incineration of shipload stockpiles of Agent Orange (approximately 10,400 metric tons) in the area West of Johnston Island?

c.  What is the environmental fate and transport information about three incidents, reported by the Veteran, where nerve agents and mustard gas had leaked from a bomb, a rocket, and a container on Johnston Island?  

d.  The Veteran was assigned to the 267th Chemical Company on Johnston Island and reportedly performed duties as an Explosive Ordinance Disposal Specialist and Chemical Operations Specialist, in which he sealed and packaged chemicals for safe storage and burned munitions (i.e., dynamite and commercial explosives) in open pits. 

i.  What, if any, exposure incidents occurred?

ii.  What, if any, suitable chemical protective gear was used?

iii.  What, if any, monitoring, to include any occupational monitoring program, was conducted by Industrial Hygienists either at the breathing zone or in the ambient air?

All findings should be fully documented.

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




